mo S&S Ss DH WH FP WwW He

BM? bo Mw Bh &w Nw NDlLUwDNMGDlUCUDN OS SOO Rr OO Stl SOO Sl Sl lll Rell Sle
Co ws HO Ww SF WS NY S&S Oo CO eo DH UH Ee We NH S&S S&S

 

—~— ENTERED SERVED

N
COUNSEL/PARTIES OF RE

an FILED — fap
RD

 

JUL 78 ant

 

 

 

CLERK US DISTRICT Cou
BY DISTRICT OF NEVADA "
: DePuy

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:18-CR-104-RFB-GWF
Plaintiff, Final Order of Forfeiture
v.
RANDALL ERVIN VENERABLE,
Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 924(d)(1)
with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2(C), and (3)(B) with 28 U.S.C, § 2461(C);
21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853{a)(1) and 853(a)(2); 21
U.S.C. § 881(a)(6) with 28 U.S.C. § 2461 (c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. §
2461(c); and 21 U.S.C. § 853(p) based upon the plea of guilty by Randall Ervin Venerable to
the criminal offenses, forfeiting the property set forth in the Plea Agreement and the
Forfeiture Allegations of the Criminal Indictment and shown by the United States to have
the requisite nexus to the offenses to which Randall Ervin Venerable pled guilty. Criminal
Indictment, ECF No. 1; Plea Agreement, ECF No. 39; Change of Plea, ECF No. 40;
Preliminary Order of Forfeiture, ECF No. 42.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States published the notice of forfeiture in accordance

with the law via the official government internet forfeiture site, www .forfeiture.gov,

 
wo fo SN DO TH Fe Ww HF

Me dh NW DR DO BH HP NHN NY =| =| |= RFR Re SBF Pt Fe El
oOo sy Ow UO SF Wo NY S& CO DO DO NI DBD UH F& WwW NY YK CO

 

 

consecutively from April 10, 2019, through May 9, 2019, notifying all potential third parties
of their right to petition the Court. Notice of Filing Proof of Publication, ECF No. 43.
This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.
This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.
THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)
with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c);
21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1) and 853(a)(2); 21
U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. §
2461(c); 21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to
law:
1, Black and Silver Sig Sauer P238, s/n 27B121279, .380 Caliber;
2. Black Smith and Wesson Shield, s/n HKN5739, .40 Caliber;
3. $6,694.00 U.S. Currency (from Venerable’s residence);
4, $2,917.25 U.S. currency (from Venerable’s car); and
5. any and all ammunition

(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

//f
f/f

 
So CG©& ss DO A ee WY HB

NY NHN NH WN WW NY NM NH NOES SES Eel Sl RSE Sl RES Sl Rl eR
oo sa oOo UO F&F Ww NHN KF OO 6 Fo I DR UH SF WH NY = CO

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all Ng of record.

DATED. £9 2019.

t

£-

 

 

HONORABLE RICHARD F. BOULWARE, II
UNITED STATES DISTRICT JUDGE

 
oOo SS JY DAD UH FSF WH WH

we Mw NM 8 RO UMUC OND ONO SO Si Si iS ee ee
eo nN OHO Gl U6 Be BUN lUlUhrE El lUDOUlUlUlCOClUlUMOUCUCUCUON UO OD CUD GOH CG

 

 

A copy of the foregoing was served upon counsel of record via Electronic Filing on

DATE, 2019.

CERTIFICATE OF SERVICE

/s/ Heidi L. Skillin

 

HEIDI L. SKILLIN
FSA Contractor Paralegal

 
